Citation Nr: 1703112	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-42 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to increased ratings for posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to October 17, 2008, and 50 percent therefrom.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1956 to December 1958 and from January 1959 to April 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and an April 2011 rating decision by the VA RO in Cleveland, Ohio.  The Board remanded these matters in January 2014.

In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

In a September 2012 rating decision, the RO granted a rating of 50 percent for PTSD from October 17, 2008.  As this increased rating does not represent a full grant of the benefit sought, the Veteran's appeal was not abrogated, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Because the Veteran's claim for an increased rating for PTSD was received on October 17, 2008, the rating period currently on appeal is from October 17, 2007, one year prior to the date of receipt of the Veteran's claim for an increased rating.  38 C.F.R. § 3.400(o)(2) (2016).  Therefore, the September 2012 rating decision's grant of a 50 percent rating for PTSD from October 17, 2008, created staged ratings, and the issue before the Board is as stated on the title page.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent evidence of record does not reflect a current bilateral hearing loss disability for VA purposes.

2.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during his active service.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2016).

2.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for tinnitus.  This represents a complete grant of the benefit sought on appeal as it relates to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties as they relate to that issue is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the Veteran's claim for entitlement to service connection for bilateral hearing loss, VA's duty to notify was satisfied by a letter dated in October 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, identified and available relevant private treatment records, and lay statements from the Veteran have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran underwent VA audiology evaluations in February 2010, November 2010, and January 2016.  However, as is more fully explained in the body of the decision, the examiners all found the audiological testing results to be invalid due to poor inter-test agreement and the Veteran's failure to comply with testing procedures despite re-instruction.  VA's duty to assist in developing evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the examinations did not result in evidence that could help substantiate the claim because the Veteran did not cooperate with the VA examiners.  Efforts to assist the Veteran in ways that were amenable to him were attempted, but the examiners were unable to ascertain whether the Veteran had a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been satisfied regarding the claim for entitlement to service connection for bilateral hearing loss.

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in January 2014.  Relevant to the issue of entitlement to service connection for bilateral hearing loss, the January 2014 Board remand directed the AOJ to attempt to obtain and associate with the record the numeric results of the Veteran's February 2010 audiology evaluation and all VA treatment records regarding the Veteran from September 2012 to present; provide the Veteran a VA audiology examination; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the January 2014 Board remand, the AOJ obtained updated VA treatment records and attempted to obtain the numeric results of the Veteran's February 2010 audiology evaluation.  However, correspondence dated in February 2014 indicates that the numeric values are not available.  In addition, the AOJ provided the Veteran with a VA audiology examination in February 2016.  As discussed above, the February 2016 VA audiology examination results were deemed invalid due to poor inter-test agreement and the Veteran's failure to comply with testing procedures despite re-instruction.  The AOJ readjudicated the claim in an August 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the January 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in September 2013.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his disabilities.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim denied herein was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Service Connection for Bilateral Hearing Loss

The Veteran contends that he currently has a bilateral hearing loss disability that is related to in-service noise exposure.  Specifically, he has reported that his hearing loss is the result of exposure to loud noises from artillery.  See, e.g., September 2013 Board hearing transcript.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thus, a hearing loss disability for VA purposes is defined by 38 C.F.R. § 3.385 and is based on objective audiometric and speech recognition testing.  In this case, the record is absent for evidence of a current bilateral hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or in proximity to the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Specifically, a February 17, 2010 VA audio evaluation consultation note reflects that the Veteran reported that, when he closes off his right ear, he is unable to hear with the left ear.  Testing revealed flat, mild sensorineural hearing loss in the right ear with a 100 percent score on word recognition testing.  For the left ear, the Veteran had very inconsistent results.  The Veteran initially responded only at a profound level.  Speech testing indicated his results should be significantly better.  The Veteran was re-instructed several times regarding the inconsistencies, and he eventually started to respond to softer sounds, but not to the degree to which the examiner believed he should.  

The Veteran was rescheduled for another audiology evaluation, which took place on February 23, 2010.  The record for that evaluation reflects that the Veteran had to be re-instructed and re-tested several times due to inconsistent responses.  The reported results were believed to be valid.  The assessment was that the Veteran had mild sensorineural loss with excellent speech discrimination in the right ear and mild to severe sensorineural loss with good speech discrimination in the left ear.  However, numeric results for the testing conducted at the February 2010 evaluations were not provided in the medical records, and followup in February 2014 determined that the numeric results are not available.

The Veteran next underwent VA audiology evaluation in November 2010.  The examiner who conducted that evaluation concluded that the audiological test results were not valid.  He noted that the Veteran was very inconsistent in his responses and there was poor inter-test agreement.  The Veteran was re-instructed and re-tested several times without improvement.  Although the Veteran was pleasant in demeanor, he did not comply with test procedures.  The examiner did not provide the test results in the evaluation report because they were not considered valid.

The Veteran again underwent VA audiology evaluation in January 2016.  The January 2016 VA examiner concluded that the audiological testing results were inconsistent and that inter-test reliability was poor.  The Veteran was re-instructed, but test results remained inconsistent.  Therefore, the test results were considered invalid and unreliable and could not be reported.

Thus, the medical evidence of record reflects that the Veteran has been diagnosed with bilateral sensorineural hearing loss.  However, all audiological testing results were deemed invalid by the examiners due to poor inter-test agreement and the Veteran's failure to comply with testing procedures despite re-instruction.  As such, there is no probative evidence of record establishing that the Veteran had a hearing loss disability for VA purposes on the basis of auditory thresholds during the pendency of the claim or in proximity to the claim.  In addition, the only speech recognition score of record is the 100 percent score achieved for the right ear at the February 17, 2010 VA audiology evaluation.  Therefore, there is also no probative evidence of record establishing that the Veteran had a hearing loss disability for VA purposes on the basis of speech recognition scores during the pendency of the claim or in proximity to the claim.  See 38 C.F.R. § 3.385.

The Board acknowledges the Veteran's contention that he has a bilateral hearing loss disability that is etiologically attributable to in-service noise exposure.  The Veteran, as a lay person, is competent to report that he has difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to diagnose a hearing loss disability for VA compensation purposes as doing so requires medical knowledge and diagnostic testing abilities the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, his contentions do not constitute competent evidence of a current bilateral hearing loss disability for VA purposes, and do not establish the existence of a bilateral hearing loss disability for VA purposes during the appeal period or in proximity to the claim for service connection.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a current disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without evidence of a current hearing loss disability for VA purposes, the Board need not address the other elements of service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Tinnitus

The Veteran contends that he currently has tinnitus that had its onset during his active service.  Specifically, he reported to the examiners at both of the February 2010 VA audiology evaluations that he has intermittent tinnitus in the left ear dating back to his active service.  He told the February 17, 2010 examiner that the tinnitus was first intermittent, but now is more prevalent.  

Concerning evidence of a current disability, tinnitus is readily observable by laypersons, and medical expertise is not required to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran's assertions that he currently has tinnitus constitute competent evidence of a current disability of tinnitus.  The Board observes that the Veteran informed the November 2010 VA audiology examiner that he did not have tinnitus, but that when he has a cold and sneezes loudly, he hears some ringing.  However, the Board finds this statement to be not inconsistent with the Veteran's statement to the February 17, 2010 VA examiner that his tinnitus has been intermittent at times.  Accordingly, the Board finds the Veteran is credible in his assertions that he currently has tinnitus, and concludes that the Veteran has a current disability of tinnitus.

With respect to an in-service injury or disease, the service treatment records are absent for evidence of any complaints of or treatment for tinnitus during active service.  However, the Veteran testified at the September 2013 Board hearing that he was exposed to noise from artillery fire early in his period of active service.  The Veteran's DD Forms 214 reflect that he received numerous decorations for sharpshooting with rifles and carbines, and that he served as a field wireman in the Republic of Vietnam.  His reports of in-service exposure to noise from artillery are therefore consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Moreover, the Veteran has stated that his tinnitus began during his active service, and the Board finds that nothing in the record impugns his credibility in that regard.  Accordingly, despite the absence of contemporaneous records of noise exposure or of complaints of tinnitus, the Board finds that the Veteran incurred an in-service injury consisting of acoustic trauma and that his tinnitus had its onset during his active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (it may not be determined that lay evidence lacks credibility merely because the evidence is unaccompanied by contemporaneous medical evidence).

The Board reiterates that the Veteran is considered competent to report the presence of tinnitus and testify as to its onset and continuity.  See Charles, 16 Vet. App. 370.  In addition, the Veteran has been consistent in his reports of experiencing tinnitus since active service.  Given the consistency of the Veteran's reports of tinnitus since active service, the Board finds that his statements regarding chronic symptoms of tinnitus since active service are credible.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during his active service and has been chronic since that time.  Therefore, the Board must resolve the benefit of the doubt in the Veteran's favor, and finds that the claim for entitlement to service connection for tinnitus must be granted.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Increased Rating for PTSD

In the January 2014 remand, the Board directed the AOJ to provide the Veteran with a VA examination to determine the nature, extent, and severity of his PTSD.  The AOJ accordingly scheduled the Veteran for a VA psychological examination in January 2016.  However, the Veteran did not appear for the examination.

In correspondence received in October 2016, the Veteran states that he was unaware of the scheduled January 2016 VA psychological examination and did not recall receiving information about the examination.  He further indicated that he is willing to reschedule the examination.  Under 38 C.F.R. § 3.655, if a Veteran does not appear at a scheduled VA examination that is required to adjudicate an original claim, without good cause, the claim shall be rated based on the evidence of record. However, in light of the Veteran's assurances that he is willing to reschedule the VA examination, and given the importance of having a thorough and contemporaneous medical examination in evaluating the current nature and severity of the Veteran's PTSD, the Board finds that good cause has been shown for failure to report to the VA examination, and that the Veteran should be afforded the opportunity to attend another VA examination.

Entitlement to a TDIU

In the January 2014 remand, the Board directed the AOJ to provide the Veteran a VA examination to determine the extent to which his service-connected disabilities prevent him from securing or following employment for which his education and occupational experience would otherwise qualify him.  To that end, the Veteran was provided a VA general medical examination in January 2016.  The examiner diagnosed the Veteran with chronic disabling conditions of hypertension, chronic kidney disease, and hyperlipidemia, and opined, "None of this Veteran's medical conditions restrict him in any way from gainful employment.  He complains of hip pains, but x-rays have been negative for arthritic changes.  There are no occupational impairments evident in my exam and review of the medical records of this Veteran."

The Veteran is currently service-connected for PTSD, rated as 10 percent disabling prior to October 17, 2008, and 50 percent disabling therefrom; hypertension, rated as 10 percent disabling; history of right thigh subcutaneous gunshot wound just lateral to great trochanter area without joint involvement, and with tender scar, rated as 10 percent disabling; left biceps stab wound scar, rated as noncompensable; and erectile dysfunction associated with hypertension, rated as noncompensable but warranting special monthly compensation based on the loss of use of a creative organ.  The Veteran is also service connected for tinnitus pursuant to the decision made above.  He is not service connected for the chronic kidney disease or hyperlipidemia diagnosed by the January 2016 VA general medical examiner.

The January 2016 VA general medical examination report does not reflect consideration of the Veteran's service-connected PTSD or erectile dysfunction.  In addition, the examiner notes the Veteran's complaints of hip pains, but limits consideration only to arthritic changes despite the Veteran's service-connected right hip disability.  In addition, the examination does not provide information as to the effects the Veteran's newly service-connected tinnitus may have on his ability to secure or follow a substantially gainful occupation.  As such, the examination does not adequately address all of the Veteran's service-connected disabilities, and is therefore not adequate for decision-making purposes.  Accordingly, the matter must be remanded so that an adequate VA examination may be provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current severity and manifestations of his PTSD.  Document in the record all efforts made to notify the Veteran of his scheduled VA examination.

The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all testing deemed necessary by the examiner.  The examiner should report all manifestations related to the Veteran's PTSD.

A complete rationale for all opinions must be provided.

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim, and that under 38 C.F.R. § 3.655 (2016) the consequences for failure to report for a VA examination without good cause may include denial of the claim.

2.  Schedule the Veteran for a VA examination to determine the extent to which his service-connected disabilities affect his ability to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.  Consideration should not be given to the Veteran's age or nonservice-connected disabilities.

The examiner selected is advised that the Veteran is currently service connected for PTSD; hypertension; history of right thigh subcutaneous gunshot wound just lateral to great trochanter area without joint involvement, and with tender scar; left biceps stab wound scar; erectile dysfunction associated with hypertension; and tinnitus.  The examination should reflect consideration of all of these disabilities.

The examiner should provide opinions as to how each of the service-connected disabilities affect or likely affect the Veteran's ability to secure or follow a substantially gainful occupation.  For example, the examiner should state the extent to which the disabilities affect the Veteran's ability to perform work or work-like tasks such as interacting with others; understanding and remembering simple and complex instructions; maintaining adequate concentration, persistence, or pace; sitting; standing; walking; and performing postural activities such as bending and crouching.

A complete rationale for all opinions must be provided.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent adjudications of the issues remaining on appeal, and determine whether the benefits sought may be granted.  In so doing, determine whether a TDIU may be granted, to include, if warranted, referral of the matter of whether a TDIU should be awarded on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation and Pension Service during any period in which the percentage requirements of 38 C.F.R. § 4.16(a) were not met.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


